UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 333-140685 World Series of Golf, Inc. (Exact name of registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 87-0719383 (I.R.S. Employer Identification No.) 10161 Park Run Dr., Suite 150 Las Vegas, Nevada 89145 (Address of Principal Executive Offices) (702) 740-1740 (Registrant’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes [ ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x On March 25, 2011, 24,351,561 shares of the registrant’s common stock were outstanding. The aggregate market value of the registrant’s voting stock held by non-affiliates of the registrant was approximately $240,000 as of June 30, 2010. Shares of voting stock held by each executive officer and director of the registrant and each person who beneficially owns 10% or more of the registrant’s outstanding voting stock has been excluded from the calculation. This determination of affiliated status may not be conclusive for other purposes. TABLE OF CONTENTS [to be revised.] Pages PART I Item 1. Business 2 Item 2. Properties 7 Item 3. Legal Proceedings 8 Item 4. (Removed and Reserved.) 8 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 9A. Controls and Procedures 18 Item 9B. Other Information 18 PART III Item 10. Directors, Executive Officers and Corporate Governance 19 Item 11. Executive Compensation 20 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 Item 13. Certain Relationships and Related Transactions and Director Independence 25 Item 14. Principal Accountant Fees and Services 25 PART IV Item 15. Exhibits and Financial Statement Schedules 27 SIGNATURES 28 i FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K and the documents incorporated herein by reference, if any, contain forward-looking statements. These forward-looking statements reflect our current views with respect to future events or our financial performance, and involve certain known and unknown risks, uncertainties and other factors, including those identified below, which may cause our or our industry’s actual or future results, levels of activity, performance or achievements to differ materially from those expressed or implied by any forward-looking statements or from historical results. Forward-looking statements include information concerning our possible or assumed future results of operations and statements preceded by, followed by, or that include the words “may,” “will,” “could,” “would,” “should,” “believe,” “expect,” “plan,” “anticipate,” “intend,” “estimate,” “predict,” “potential” or similar expressions. Forward-looking statements are inherently subject to risks and uncertainties, many of which we cannot predict with accuracy and some of which we might not even anticipate. Although we believe that the expectations reflected in such forward-looking statements are based upon reasonable assumptions at the time made, we can give no assurance that such expectations will be achieved. Future events and actual results, financial and otherwise, may differ materially from the results discussed in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements. Except as required under applicable securities laws, we undertake no duty to update, supplement or revise any forward-looking statements after the date of this report or to conform them to actual results, new information, future events or otherwise. The following factors, among others, could cause our or our industry’s future results to differ materially from historical results or those anticipated: (1) the availability of additional funds to enable us to successfully pursue our business plan; (2) the uncertainties related to the appeal and acceptance of our proprietary method of play and our planned online products; (3) the success or failure of our development of additional products and services; (4) our ability to maintain, attract and integrate management personnel; (5) our ability to secure suitable broadcast and sponsorship agreements; (6) our ability to effectively market and sell our services to current and new customers; (7) changes in the rules and regulations governing our business; (8) the intensity of competition; and (9) general economic conditions. As a result of these and other factors, we may experience material fluctuations in future operating results on a quarterly or annual basis, which could materially and adversely affect our business, financial condition, operating results and stock price. 1 PART I In this Annual Report on Form 10-K, we will refer to World Series of Golf, Inc., a Nevada corporation, as “our company,” “we,” “us” and “our.” ITEM 1. – BUSINESS Overview We are a sports entertainment company that hosts amateur golf tournaments and events and seeks to create branded products, games, media and entertainment based on our proprietary golf tournament method of play which we call “The World Series of Golf”. We believe our unique method of play enhances the entertainment value of the skilled game of golf by incorporating elements of strategy similar to those found in “Texas Hold ‘Em”, a popular style of the card game poker. Since we began operating our current line of business in 2006, we have held three three-day World Series of Golf tournaments in Las Vegas, Nevada, during the month of May in each of 2007, 2008 and 2009. Our third tournament took place from May 12-14, 2009 at the Las Vegas Paiute Golf Resort in Las Vegas, Nevada.Due to insufficient capital, we did not host a tournament in 2010, as we previously anticipated. Through our media partners, we broadcast our tournaments on domestic and international television and via other media outlets, as live events or as a produced series. We also sell sponsorships for our live tournaments and television coverage. Due to our funding constraints we delayed the development and launch of a planned multi-player online video game that we werebuilding with The World Golf Tour, operator of www.wgt.com.We still plan to offer one or more virtual gaming options, which may be delivered online through our website, www.worldseriesofgolf.com, in a free standing kiosk or via a gaming console, assuming we can obtain sufficient capital to complete development of the game.This will take advantage of the Company’s Patent No. 7,841,933, which was issued by the United States Patent Office on November 30, 2010 which incorporates the combination of Texas Hold’em Poker style wagering with other activities, including golf, in a virtual environment.The virtual game is based on our unique method of play and is tied into a social network/web community where interested players can not only play the online version of The World Series of Golf but will also be able to communicate with each other, share information and buy related products online. We generate revenue primarily through entry fees paid by the amateur players entering our tournaments, advertising, and sponsorship fees. We anticipate that, once we fully implement our online game strategy, revenue from subscription fees for online games and sponsorship fees to become a material percentage of our total revenues. Our principal executive offices are located at 10161 Park Run Drive, Suite 150, Las Vegas Nevada 89145, and our telephone number at that address is (702) 740-1740. We maintain an Internet website at www.worldseriesofgolf.com. Information on our website is not part of this Annual Report. Products and Services The Game Central to all of our product and services offerings and our business strategy are the unique rules of the World Series of Golf tournament play. The World Series of Golf, first introduced at our 2007 inaugural tournament, is our proprietary golf tournament format that incorporates the highly skilled game of golf with the popular “Texas Hold ‘Em” style of poker. The World Series of Golf is a hole-by-hole hit and bet, no limit amateur prize tournament, which is played on professional 18-hole golf courses in accordance with our specific rules of play.To date, the game has been available for play only in live, “land-based” tournaments held in Las Vegas, Nevada. As further described herein, we are also developing a virtual game format having rules of play closely based on those of our live tournaments and on based our recently granted United States Patent. Events/Tournaments Since we began operating our current line of business in 2006, we have held three annual three-day World Series of Golf tournaments in Las Vegas, Nevada, during the month of May in each of 2007, 2008 and 2009. In our 2007, 2008 and 2009 events, we had 60, 80 and 125 amateur golfers, respectively, who competed for a total of $530,000, $580,000 and $720,000 in cash prizes, respectively. Each player paid a $10,000 entry fee to enter the tournament, except for certain players whose fee was waived pursuant to various sponsorship or other agreements. The 2007 and 2008 events were televised and broadcasted by major television networks (NBC and CBS, respectively) as two-hour television shows. The 2009 event was broadcasted domestically on the WGN America network as a thirteen week, one hour episodic television series, with an additional thirteen weeks of repeats. As noted above, due to insufficient capital, we did not host a tournament in 2010, as we previously anticipated. Our third tournament took place, from May 12 to May 14, 2009, at the Las Vegas Paiute Golf Resort in Las Vegas, Nevada, an international golf destination with three 18 hole professional golf courses. We acquired exclusive rights to utilize all golf courses and other facilities at the resort for our tournament, including 5,000 square feet of hospitality space. For the 2009 event, we arranged or provided training of tournament personnel, hardware, software, signage, training and maintenance support, whereas in 2007 and 2008, we retained the services of an event management firm to provide such services. Approximately 70% of the players in the 2009 event were repeat players from our prior tournaments. 2 As part of our growth strategy, we plan to create a qualifying circuit of World Series of Golf tournaments to be held at various times during the year at various highly-rated golf courses, both domestically and internationally. The winners of these qualifying tournaments would compete against one another in an end-of-season tournament to be held in Las Vegas at which we will crown the World Series of Golf grand champion for that season. Summary Rules of Play. Our tournament is only open to amateur golfers who may register at our website or by contacting our offices directly. The tournament is typically played over several days with up to 125 amateur player participants on the first day of the tournament. At the start of the tournament, the players are divided into foursomes, fivesomes or sixsomes depending on the total number of players in the event. A ‘dealer’ (which we call a ‘croupier’) remains with each group to keep track of all wagers and scores, as well as to address rule interpretations or violations. Players in our World Series of Golf format compete with one another for the largest “bank” or “purse” among their respective groups in order to continue playing in the tournament on succeeding days as their competitors are eliminated. On the final day of the tournament, the remaining players (those not eliminated) are grouped in a foursome, fivesome or sixsome and compete with one another until one player is declared the winner of the World Series of Golf tournament. Players who advance out of day one are paid $10,000. Players who advance out of day two, which has been five in each one of our prior events, are paid according to their order of finish. Payouts for the 2009 event were $300,000 for first place, $100,000 for second place, $50,000 for third place, $40,000 for fourth place and $30,000 for fifth place. A total of 25 players received payouts in the 2009 event. Under our unique method of play, players must ante at the beginning of each hole. A specific order of play is determined and maintained throughout the round. At each hole, the first player makes his or her wager prior to hitting the first shot. Thereafter, the other players in the group may bet, raise, check or fold, with no betting limit. This process is repeated after each round of golf shots. Antes are 1% of the total purse on the tee. On day one, each player’s purse is $10,000 and antes are $100 and double every three holes. Antes increase on days two and three as a result of one player in each group from day one accumulating all of the purses of the group. On day two, each player begins with $50,000 in his or her purse and antes are initially $500 and then double every three holes. On day three, each of the five finalists has $250,000 in their purse and their antes are initially $2,500 and then double every three holes. Each of the antes on each respective day is also the minimum bet. Players are then permitted to raise in $100 increments and can go “all in” at any time. At the conclusion of 18 holes (assuming at least two members of the group have not been eliminated prior to then), if more than one player has enough money to match an ante, then extra holes are played and the antes double on each successive hole. For example, on day one, if more than one player has over $6,400, they play an extra hole and if more than one player has over $12,800, they play a second extra hole. The match ends after a second extra hole. In the event of a tie on any hole, the players split the pot. In the event every player in a group ties a hole, antes will carry over to the next hole. Players are eliminated when they cannot ante on a hole. Players are not permitted to buy back in.The winner of the tournament is the last player remaining after all other players have been eliminated. The foregoing summary is for illustrative purposes only. Actual rules of play are available from the company on our website. Broadcast/Media We believe that increasing exposure to our live tournaments will lead to increased revenue from sponsorships and other advertising in addition to the revenue we generate from our tournament entry fees. We believe we can obtain a greater degree of exposure for our tournaments (and our website offerings) and thus increase the value of our sponsorships and advertising rights, by promoting our tournaments, including our unique method of play, through television distribution. To this end, we seek production and broadcast partners in connection with the broadcast of our tournaments. Production . We film the game play at our live World Series of Golf tournaments, as well as “behind the scenes” in the clubhouse and the sponsoring hotel and then edit all footage into episodes of varying lengths that are distributed for telecasting to domestic and international television audiences. We use outside productions companies to provide us with these services. For our 2007 tournament, we produced two one-hour episodes which were broadcast on NBC. For our 2008 tournament, we produced two one-hour television shows that were broadcast domestically on CBS and internationally on Setanta Golf network. Echo Entertainment, Inc., a full-service production company, produced thirteen one-hour episodes in high definition television based on our 2009 tournament which were provided in ready-to-air format for broadcasting on WGN America. Echo Entertainment produced all of the on-course and in-hotel remote coverage and delivered the finished programming to WGN America. Echo Entertainment also produced the content based on our 2008 tournament. We seek to structure our broadcasts in the manner of reality shows where viewers can follow the background stories and play-by-play struggles of relatable and interesting ‘common person’ golfers. We believe this type of presentation and approach to our tournaments will lead to more watchable and compelling television than the professional golf tournaments that are commonly broadcast on televisiontoday. Through our player application process, we attempt to select a varied playing field for the World Series of Golf tournament that will provide viewers with a number of memorable characters and interesting story lines. Broadcasting. Since our first tournament in 2007, we have entered into broadcast agreements for the domestic and international telecast of our productions. Domestic Telecasts. For our 2009 World Series of Golf tournament, we licensed production of the event to WGN Continental Broadcasting Company, a Tribune Entertainment company and the owner and operator of WGN America, a domestic television network that reaches approximately 72 million households, whereby it broadcast on WGN America a 13-week episodic television series based on our 2009 World Series of Golf tournament. WGN America broadcast our programming for thirteen consecutive weeks beginning in July 2009 on Sundays at 11a.m. with a rebroadcast on Saturdays at 1p.m. We granted WGN America the right to extend our agreement to cover any similar events in 2010 and 2011. Due to a change in programming direction where WGN is moving away from their previous sports focus and moving to comedy programming, we are in discussion with several other television networks to carry the next series of tournaments that we will broadcast in the future. WGN America had the right to incorporate four billboards into the episodes and retained one-half of the commercial minutes for each episode. We had the right to sell the remaining commercial minutes to advertisers. We also have the right to reformat the 2009 tournament and rebroadcast in partnership with other networks. Additional terms of the agreement provided that WGN America will serve as a sponsor of our 2009 World Series of Golf tournament. See “Sponsorships” herein. In 2008, our two one-hour television shows were broadcast on CBS. International Telecasts. We seek to capitalize on the international appeal of the game of golf by introducing our unique method of play to international audiences. We believe that international telecasts of our production are essential to growing international interest in our game. Beginning with our 2008 World Series of Golf tournament, we began licensing rights to the international telecast of our episodes. We licensed our 2009 World Series of Golf tournament production to Setanta, a leading international sports broadcaster with operations in Great Britain, Ireland, Luxembourg, Canada and Australia and which owns and operates premium sports TV channels that are made available to customers on a subscription basis via satellite, cable, digital, broadband and mobile distribution, for telecast outside the U.S. in Setanta coverage areas including Great Britain, Scotland, Ireland, the DISH Network and DirectTV. Under the license, we provided thirteen one-hour episodes in ready-to-air format for broadcasting on Setanta Sports beginning in September 2009. We retained the rights to place all advertising during the airing of the telecast. In connection with a change in the ownership structure of Setanta in July 2009, our planned international broadcast of our tournament did not occur and we did not receive any revenue related to the international programming rights. We licensed our 2008 tournament production to Setanta Sports. Our production initially aired on the Setanta Golf channel and later on the Setanta Sports 1 channel. The telecast included a thirty minute preview show explaining the rules of the games and four one-hour episodes covering the 2008 event. All episodes aired in prime time (Thursday evenings) and generated over 125 hours of content on the network (an initial airing plus at least five rebroadcasts). 3 Internet Broadcast. We also plan to broadcast the production of our May 2009 tournament and future tournaments on Internet TV. At this time, we are in discussions to partner with companies that offer this type of service. However, there can be no assurance that we will be successful in reaching an agreement. We believe this outlet can vastly expand our broadcast capability globally via the Internet and provide high definition, studio quality video to enhance the high resolution quality of our online game. Sponsorships . In connection with our live tournaments, our telecasts and our website, we grant or sell sponsorships to interested advertisers pursuant to which the advertiser’s products or services may be identified as an “official” product or service provider of the World Series of Golf and we grant “naming rights” that entitle one such advertiser to be the sole sponsor of the live tournament. Sponsorships are an important part of our business strategy as they allow us to partner with complementary service providers to bring greater awareness to our products and services. Sponsorships also allow us to acquire necessary products and services at little or no cost (in the case of in-kind sponsorships) and generate additional revenue. Some of our 2009 event sponsors included: • WGN America – Under our agreement with WGN Broadcast Company, the WGN America network was referred to as the “Official Broadcast Partner of the World Series of Golf” for our 2009 tournament. • The Mirage Casino Hotel – The Mirage, a 3,323 room hotel and casino resort located in Las Vegas, Nevada, is the “Official Hotel and Casino of the World Series of Golf.” Under our sponsorship agreement, The Mirage provided us with hotel accommodations, preferred guest room rates, convention space and catering, an opening night draw party for 350 persons, tournament event space and closing night awards mixer. The Mirage has been one of our sponsors since our inaugural tournament. In 2009 and 2008, we recognized revenue and related cost of sales of approximately $243,600 and $454,000, respectively, related to our agreement with The Mirage. • FullTiltPoker.net – Under an agreement with Pocket Kings, Ltd., the developer and operator of FullTiltPoker.net, the second largest poker website in the U.S., our 2009 World Series of Golf tournament was referred to as the “FullTiltPoker.net World Series of Golf”. We also provided other signage display rights at the event and incorporated the FullTiltPoker.net logo and other graphics into our television broadcasts. According to the terms of our agreement, Pocket Kings, Ltd. pays us a sponsorship package fee which includes additional amounts for certain entitlements such as player entry fees and other rights in connection with our European broadcasts. We also granted Pocket Kings, Ltd. a right of first refusal to sponsor future events. In 2008, we recognized revenue of $395,000 related to our agreement with Pocket Kings, Ltd. Our 2009 agreement with Pocket Kings, Ltd. was for $495,000, of which we recognized $370,000 during 2009, $25,000 is in deferred revenue as of December 31, 2009 and recognized in 2010 as it related to an up-front payment, and the remaining $100,000 was not received and will not be recognized as it related to European broadcasting rights which did not occur as discussed above. Planned Internet Offerings Online Video Games and Social Networking. In addition to our amateur live tournaments, we plan to offer World Series of Golf game enthusiasts the opportunity to play our game in a virtual environment, without the need to pay an entry fee or wager using real money and to socially network with other game enthusiasts in a web community at our website, via a freestanding gaming kiosk, or via gaming console. Management believes that much of our potential for long-term growth resides with the development of an online game and revenue base. The number of participants in our land-based events is inherently limited by the requirements of bringing players together in one place, by the $10,000 high-stakes buy-in, and by the logistical challenges that will mount in any live event as more and more participants are added. By bringing our proprietary game to the Internet, we hopeto transcend these limitations. The virtual game will be developed with several valuable features: it will (1) require users to register; (2) allow people to play and get familiar with our format and (3) encourage the development of a social networking community related to the game and its online play. Through the virtual game, we expect to be able to conduct events 24 hours a day, seven days a week. Players will be able to compete in varied types of play, including 3 hole, 6 hole, 9 hole, or 18 hole events. Most of these events will be buy-in events. Registered players will acquire credits and then use these credits to participate in the virtual events they choose. Management expects this to not only drive revenue, but give the users an opportunity to learn the format. We anticipate leveraging our land based events, media and strategic partner relations to drive traffic to the virtual game site. Once a critical number of players have familiarized themselves with our game and have refined their skills using our U.S.-based virtual game, we will explore opportunities to incorporate online gaming into the virtual games. Brand Licensing We seek to generate additional revenue from the World Series of Golf brand in the U.S. and worldwide by pursuing the license of our name, logo and other proprietary marks for use with products and services that we wish to be associated with. We have only recently begun our licensing program. In September 2007, we licensed the World Series of Golf name and logo to the Custom Group of the United Kingdom, in exchange for license fees of approximately $931,000 which we received and recognized as revenue in 2008. We terminated this agreement in 2009 due to the Custom Group’s default. Growth Strategy Management’s objective is to build a global brand for World Series of Golf and our unique method of play by providing an integrated offering of “real world,” live events, broadcast coverage and a high-quality online gaming experience and a strong web community. The key elements of our growth strategy include the following: • Identifying and securing long-term broadcasting partners for the domestic and international distribution of our production content; • Securing high-quality sponsorships from advertisers offering strategic advantages and having products and services that are complementary to our business; • Building awareness of, and increasing interest in, our game through an comprehensive marketing program consisting of strategic alliances, sponsorships, online advertising and traditional media advertising; • Producing additional media content derived from our existing and future live, “land-based” events for broadcasting on various media; • Continuing to develop, improve and protect our technology and intellectual property assets, such as our website, our proposed online game and Internet broadcast network and our trademarks; • Expanding our live, “land-based” tournaments into other markets, nationally and internationally, by developing qualifying tournaments that culminate in a final, season-ending tournament; and • Hiring additional managerial, technical and administrative personnel to support our planned growth. Competition We believe that our unique method of play differentiates us from any other amateur, land-based, televised golf tournament. We believe that the unique scoring and wagering component of our method of play is so central to our game format that we do not directly compete with traditional amateur golf tournaments or professional, televised golf tournaments. However, we face competition from other areas. Since we have historically operated our land-based tournament in Las Vegas, Nevada, a major resort destination, we compete with resort-based gaming and non-gaming entertainment operating in the immediate and surrounding market areas, such as poker tournaments and other forms of casino and hotel entertainment. To the extent we compete in this market, we may be at a disadvantage due to the greater marketing resources, brand recognition, financial strength and entertainment diversity of such competitors. With regard to our television broadcasts, we compete for viewership and sponsorship with televised sporting events and other television programming that may air at the same time as our television broadcasts. 4 Sales and Marketing We have marketed our live tournaments to the general public through our website, the websites of our World Series of Golf partners, such as The Mirage and Pocket King Ltd.’s FullTiltPoker.net, direct mail and through the awareness we build from our domestic and international television broadcasts and news articles and features written about us in local publications and trade magazines. Regulation We are not aware of any material legal or other regulatory restrictions that may adversely affect our business. Generally, in the U.S., games of skill are distinguished at law from games of chance by the predominant role of skill in determining the outcome of the game. We believe, after consultation with our gaming law counsel, that our unique method of play constitutes a game of skill and that we are not subject to Nevada State gaming regulations in connection with the operation of our World Series of Golf tournament play. It is possible, however, that our golf tournaments could become the subject of future federal or state gaming legislation or regulations or that federal or state authorities could take the position that our planned activities are subject to existing regulations. In addition, we believe that our planned online video games to be offered via the Internet are games of skill and not gambling subject to U.S. federal or state regulations regarding Internet gambling. Most U.S. states do not prohibit offering games of skill with prizes for a fee, but do prohibit offering games of chance with prizes for a fee. However, as a result of the enactment of the Unlawful Internet Gambling Enforcement Act of 2006 (the “UIGEA”) in the U.S., there can be no assurance that regulators will not choose to interpret and administer laws in a manner that would restrict our online video game operations. Whether a particular game involves the requisite amount of skill is ultimately a question of fact for regulators and courts to decide. These determinations of fact can differ from state to state. Should there be any change to the laws or to the interpretation of these laws in any state or changes in federal law, a change in the interpretation of existing federal law or in any states in which we offer our services or an interpretation of the UIGEA restricting our operations, we may no longer be able to offer our services in certain states or may be required to modify its services at a cost to comply with changes in the law or its interpretation. Proposed legislation was recently introduced in the U.S. House of Representatives which, if enacted, would relax certain restrictions on online poker and Internet gambling under UIGEA. The proposed legislation would allow licensed online operators to accept bets and wagers from individuals in the U.S. and allow financial institutions to handle such transactions. We view this legislation as beneficial to our business; however, there can be no assurance that it will be adopted. In the United States, there exists other legislation that regulates certain other aspects of the Internet, including online content, user privacy, taxation, liability for third party activities and jurisdiction, some of which may be or become applicable to our business. Research and Development We are not engaged in any meaningful research and development activities and we do not have a research and development staff. We regularly monitor and assess the effectiveness of the rules of our game and make adjustments accordingly to maximize efficiency of the game interest of our participants. Intellectual Property We create, own and distribute intellectual property. It is our practice to protect our technology through patents, trademarks, copyrights, trade secret laws, restrictions on disclosure and other methods. We filed a U.S. utility patent application (Application No. 10/958,933) for the invention, entitled “Method for Conducting Sports Tournaments With Wagering” with respect to our unique World Series of Golf method of play. The patent was granted as it pertains to virtual method of play on November 30, 2010 and issued under US Patent No. 7,841,933.The application is currently pending as it relates to live method of play events. 5 We have a registered trademark for the name “World Series of Golf” and its related logo. We have applied for registration for the following marks: “World Series of Professional Men’s Golf”, “World Series of Professional Ladies Golf”, and “World Series of Amateur Golf” and “World Series of Golf Club Championship.” We also have a registered trademark in Japan and Canada for the name “World Series of Golf”. We have no foreign patents or other foreign trademarks. Prior to expanding our live tournaments into foreign markets, we plan to take measures to protect our intellectual property in such markets. We also rely on trade secrets, know-how and other unpatented proprietary information in our business. Most of our employees are required to enter into confidentiality and non-competition agreements. However, there is no assurance that these agreements would be enforceable if they are breached or, if enforced, that they would adequately protect us or provide an adequate remedy for the damages that may be caused by such a breach. Seasonality In 2009 and 2008, we earned approximately 85% and 70%, respectively, of our annual revenues during the second quarter of the year due to the fact that we have held our tournaments during the month of May.Participants in our tournaments typically register online at our website and pay their entry fee during the first or second quarter of the year. In addition, we recognize sponsorship and advertising revenue when we provide the advertising, which is in connection with the tournament, or when we utilize the in-kind services or products, which are typically utilized in connection with the tournaments, such as player gifts and hotel rooms. We expect this trend to continue until such time as we successfully expand the number of tournaments we offer in other locations throughout the year or increase the revenues we generate from other sources, such as broadcast license fees and merchandise sales. Industry Due to the unique nature of our business, we do not operate in a single industry, but rather across discrete segments of several industries that we believe are complimentary and offer the opportunity for several diversified revenue models. These industries are sports and entertainment, gaming and online games. Sports and Entertainment. Golf is one of the most popular sports in the United States and worldwide. Part of what makes the game so popular, we believe, is its appeal as a spectator sport as well as a player sport. As evidence of the sport’s popularity in relation to other sports, golf facility revenues in the U.S. exceeded revenues from all professional and semi-professional sports combined, according to a 2008 study by Golf 20/20, an industry trade group. Golf Magazine, a monthly print publication, reported having over six million subscribers in 2008, and the top five golf websites had 3.7 million visitors during the same period. World Golf Tour, Inc., an operator of online golf games, reported having about 250,000 unique visitors to its website each month. Golf’s international appeal is evidenced by the television broadcast of the 2our events in over 200 countries. The golf industry is expected to achieve revenues in the United States of $81 billion in 2009 and grow to $91 billion by 2012 despite the recent economic downturn, according to estimates by National Diversity Solutions, a research firm focusing on diversity matters. The sport’s appeal as both a player and spectator sport creates opportunities for markets in various sectors of the larger golf market, such as golf facilities, broadcast, print, and online media, golf apparel, golf equipment, online golf games, among others. Our business strategy seeks to capitalize on the popularity and projected growth of golf, domestically and internationally, by incorporating our proprietary method of golf play to create a suite of products and services for commercial sale to golf and gaming enthusiasts alike. Gaming. Due to the scoring elements of our method of play (which resemble poker wagering), we also operate in a small segment of the larger gaming industry, which is a $70 billion dollar industry in the U.S. according to the American Gaming Association. The uniqueness of our game, which involves skill and gaming elements similar to poker, make industry segmentation and comparisons difficult. However, we believe that a fraction of customers of gaming facilities, of which there are more than 40 million, according to the Las Vegas Visitor and Convention Authority, represent potential customers for our tournaments and our other planned product offerings. These potential customers may include, without limitation, participants in sports wagering, in which individuals place bets against each other in relation to sporting events, which had revenues of approximately $17 billion in North America during 2008. Online Games . Once we launch our virtual World Series of Golf game(s) we will enter the fast-growing online games industry. Our World Series of Golf online game will be categorized as a skill-based game. The International Game Developers Association (IGDA) defines a “skill based game” as a web game played in a tournament format, with each player paying a cash entry fee to play and with a cash or merchandise prize going to the winner or winners of the tournament. Online games also typically generate revenue from advertising and so-called “micro-transactions” in which gamers make smaller dollar purchases on the website. Skill based games are so named because the outcome of each competition is based on the players’ ability and performance, with any elements of luck either eliminated or greatly reduced. 6 The Internet has been the fastest growing market for goods and services over the last ten years and within this marketplace the sector known as online skill games is growing four times faster than the Internet itself, according to analyst firm DFC Intelligence. Online skill games generated $3.4 billion in 2005 and are projected to exceed $13 billion by 2011, according to recent figures obtained from DFC Intelligence. Furthermore, the number of U.S. online gamers is projected to increase from 153 million in 2009 to over 180 million in 2012, according to IDC, a research firm. The online skill games sector has been identified as a natural progression in online entertainment for people of all ages, playing by the millions from all over the world and at any one time there are game networks with hundreds of thousands of players online. We believe that the ease and speed of online games makes them more attractive than console games, which require the purchase of a gaming system, such as Xbox or Nintendo Wii. Employees As of December 31, 2010, we had 2 employees.We believe our relations with our employees are good. Development of Business We were incorporated in the State of Nevada on June 30, 2006 under the name “Innovative Consumer Products, Inc.” During the period from our incorporation until January 31, 2008, we generated no significant revenues and accumulated no significant assets, as we attempted to develop and finance our plan to manufacture several alternative prototypes of a proprietary clamp (or hook) device that attaches to the edge of a table or other surface to provide a safe and elevated place to store a purse and other items. On January 31, 2008, we acquired all of the outstanding capital stock of World Series of Golf, Inc., a privately-held Nevada corporation (“WSG-NV”) engaged in the sports entertainment industry that conducted golf tournament events under a proprietary method of play format and produced its own content for television and online applications. We immediately ceased prior business and began devoting all resources to the acquired business of WSG-NV. The acquisition was consummated pursuant to an Agreement and Plan of Merger, dated January 31, 2008, among our company, WSG-NV, and WSG Acquisition, Inc. (“Acquisition Sub”), a newly formed wholly-owned Nevada subsidiary, whereby WSG-NV merged with and into Acquisition Sub. This transaction is commonly referred to as a “reverse acquisition” in which all of the outstanding capital stock of WSG-NV was effectively exchanged for a controlling interest in our company, which was a publicly-held “shell” corporation at the time of the transaction. This was considered a capital transaction (a recapitalization) rather than a business combination. Accordingly, no goodwill or other intangible assets were recorded. On February 1, 2008, we merged with Acquisition Sub in a short form merger under Nevada law and changed our name to “World Series of Golf, Inc.” Business of Predecessor WSG-NV, in which we acquired a 100% interest on January 31, 2008, was formed in 2003. As indicated above, WSG-NV was engaged in sports entertainment. Since WSG-NV was considered to be the acquirer for financial reporting purposes, our historical financial statements for any period prior to January 31, 2008, are those of WSG-NV. ITEM 2. – PROPERTIES We do not own any real property. Our corporate offices at 10161 Park Run Dr., Suite 150, in Las Vegas, Nevada are leased from Plaza Offices LLC (formerly Ideawide LLC) on a month-to-month basis. 7 We have granted a security interest in all of our assets to The Slitz Family Trust, of which Mr.John Slitz, Jr., our former Chairman, is the trustee, as security for our payment of amounts due to the trust under an outstanding promissory note. ITEM 3. – LEGAL PROCEEDINGS There are no legal proceedings to which the Company or any of its property is the subject. ITEM 4. – [Reserved.] 8 PART II ITEM 5. – MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted on the OTC Bulletin Board under the symbol WSGF. Our common stock was previously quoted on the Pink OTC Markets, Inc. under the symbol “WSGF”. The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTC Bulletin Board or the Pink Sheets, as applicable. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. High Low First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter Holders of Our Common Stock At March 8, 2011, there were approximately 128 holders of record of our common stock. This number excludes any estimate by us of the number of beneficial owners of shares held in street name, the accuracy of which cannot be guaranteed. Dividends We have not declared any cash dividends on our Common Stock since inception and do not anticipate paying such dividends in the foreseeable future. We plan to retain any future earnings for use in our business operations. Any decisions as to future payment of cash dividends will depend on our earnings and financial position and such other factors as the Board of Directors deems relevant. Recent Sales of Unregistered Securities On September 30, 2010, the Company issued a $35,000, 8% convertible debenture due March 31, 2011 to Jim Tilton for accrued compensation expense.The convertible debenture is convertible at 50% of the common stock price at the date the Company receives notice of conversion.Mr. Tilton is the Company’s chief financial officer and director. On December 31, 2010, the Company issued a 25,000, 8% convertible debenture due June 30, 2011 to Jim Tilton for accrued compensation expense.The convertible debenture is convertible at 50% of the common stock price at the date the Company receives notice of conversion.Mr. Tilton is the Company’s chief financial officer and director. In connection with the foregoing, the Company relied upon the exemption from registration provided by Section 4(2) of the Securities Act of 1933, as amended, for transactions not involving a public offering. Securities Authorized for Issuance under Equity Compensation Plans In May 2008, our stockholders adopted and approved our 2007 Stock Option Plan (the “2007 Plan”). In April 2009, we terminated the 2007 Plan and adopted our 2009 Equity Incentive Plan (“2009 Plan”), which allows for awards of qualified and non-qualified stock options for up to 3,000,000 shares of our common stock. In August 2009, our board of directors approved the adoption of our Amended and Restated 2009 Equity Incentive Plan (the “Amended 2009 Plan”). Our board of directors amended the 2009 Plan to increase the number of shares issuable under the 2009 Plan to 4,000,000 shares of our common stock. 9 The following table summarizes the number of shares of our common stock authorized for issuance under our equity compensation plans as of December 31, 2010. Plan Category (a) Number of Securities to be Issued Upon Exercise of Outstanding Options (b) Weighted- Average Exercise Price of Outstanding Options (c) Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (excluding securities reflected in column(a)) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders — — 0 Total $ Issuer Repurchases of Equity Securities None. ITEM 7. – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Statements contained herein may be forward-looking statements. These forward-looking statements reflect our current views with respect to future events or our financial performance, and involve certain known and unknown risks, uncertainties, and other factors, including those identified below, which may cause our or our industry’s actual or future results, levels of activity, performance or achievements to differ materially from those expressed or implied by any forward-looking statements or from historical results. The following factors, among others, could cause our or our industry’s future results to differ materially from historical results or those anticipated: (1) the availability of additional funds to enable us to successfully pursue our business plan; (2) the uncertainties related to the appeal and acceptance of our proprietary method of play and our planned online products; (3) the success or failure of our development of additional products and services; (4) our ability to maintain, attract and integrate management personnel; (5) our ability to secure suitable broadcast and sponsorship agreements; (6) our ability to effectively market and sell our services to current and new customers; (7) changes in the rules and regulations governing our business; (8) the intensity of competition; and (9) general economic conditions. As a result of these and other factors, we may experience material fluctuations in future operating results on a quarterly or annual basis, which could materially and adversely affect our business, financial condition, operating results, and stock price. Additional factors that would cause actual results to differ materially from those projected or suggested in any forward-looking statements are contained in our filings with the Securities and Exchange Commission, including those factors discussed under the caption “Forward-Looking Information” in our most recent Annual Report on Form 10-K, as may be supplemented or amended from time to time, which we urge investors to consider. Except as required by applicable securities laws, we undertake no duty to update, supplement, or revise any forward-looking statements after the date of this report or to conform them to actual results, new information, future events, or otherwise. The following discussion and analysis should be read in conjunction with our condensed consolidated financial statements and notes appearing elsewhere in this Report. On January 31, 2008, Innovative Consumer Products, Inc. (“ICP”), a public Nevada shell corporation, acquired all of the outstanding capital stock of World Series of Golf, Inc. (“WSG-NV”), a privately-held Nevada corporation engaged in the sports entertainment industry. The acquisition was consummated pursuant to an agreement and plan of merger, dated January 31, 2008, whereby WSG-NV merged with and into WSG Acquisition, Inc. (“Acquisition Sub”), a newly formed wholly-owned Nevada subsidiary of ICP. This transaction is commonly referred to as a “reverse acquisition,” in which all of the outstanding capital stock of WSG-NV was effectively exchanged for a controlling interest in ICP. This type of transaction is considered to be a recapitalization rather than a business combination. Accordingly, no goodwill or other intangible assets were recorded and WSG-NV was considered to be the acquirer for financial reporting purposes. Our historical financial statements for any period prior to January 31, 2008 are those of WSG-NV. On February 1, 2008, we merged with Acquisition Sub in a short form merger under Nevada law and changed our name to “World Series of Golf, Inc.” We are a sports entertainment company that hosts amateur golf tournaments and events and seeks to create branded products, games, media, and entertainment based on our proprietary golf tournament method of play which we call “The World Series of Golf.” We believe our unique method of play enhances the entertainment value of the skilled game of golf by incorporating elements of strategy similar to those found in “Texas Hold ‘Em”, a popular style of the card game poker. 10 We have held a three-day World Series of Golf tournament in Las Vegas, Nevada during May in 2007, 2008 and 2009. Due to insufficient capital, we have not hosted a tournament in 2010, as we previously anticipated. Through our media partners, we broadcast our tournaments on domestic and international television and via other media outlets as live events or as a produced series. We also sell sponsorships for our live tournaments and television coverage. Due to our funding constraints, we have delayed the launch of our virtual game that we are planning to develop.We plan to offer through our website, www.worldseriesofgolf.com, a single and multi-player virtual game which we intend to launch during the fourth quarter of 2011.The single and multi-player virtual game is based on our unique method of play and can be tied into a social network/web community where interested players can not only play the online version of The World Series of Golf, but will also be able to communicate with each other, share information, and buy related products online. We generate revenue primarily through entry fees paid by the amateur players entering our tournaments, advertising, and sponsorship fees. We anticipate that, once we fully implement our online game strategy, revenue from subscription fees for online games and sponsorship fees to become a material percentage of our total revenues. Recent Developments As we previously reported in our Current Report on Form 8-K, on April 13, 2010, we entered into a securities purchase agreement with Green Life Inc. (“Green Life”) pursuant to which Green Life agreed to purchase 2,000 shares of our Series A convertible preferred stock (“Preferred Shares”), representing a controlling interest in our company, for an aggregate purchase price of $200,000 and a convertible debenture in the principal amount of $50,000. The total investment was $250,000 and the transaction closed on April 14, 2010. The proceeds of the investment were used primarily to pay certain past due trade payables and professional fees, which allowed us to prepare and file our annual report. In connection with the purchase agreement, we executed and filed with the Secretary of State of Nevada a Certificate of Designation, Preference and Rights of the Series A Convertible Preferred Stock (“Certificate of Designation”). Under the Certificate of Designation, at any time after September 1, 2010, the Preferred Shares are convertible into shares of common stock at a price equal to the average of the closing “volume weighted average price” of our common stock for the five (5) consecutive trading days prior to conversion. The Certificate of Designation provides that the Preferred Shares shall vote together with the common stock and have 51% of the voting power. It also contains certain approval rights of the holders of the Preferred Shares, which require us to obtain the consent of at least 75% of the outstanding Preferred Shares before taking certain corporate actions such as a merger, payment of dividends, making certain capital expenditures, and the like. The convertible debenture has a stated interest rate of 8% and is due on March 31, 2011, unless earlier converted. The debenture (principal or interest, any portion thereof) is convertible either at the holder’s or our option at a price equal to 50% of the closing price of our common stock on the date of conversion. The note contains a blocker provision which restricts Green Life’s conversion of the note to the extent that the conversion would result in Green Life beneficially owning more than 4.99% of our outstanding common stock. Pursuant to a registration rights agreement with Green Life also executed on April 13, 2010, we are required to file a registration statement with the Securities and Exchange Commission for the resale of our common stock underlying the convertible Preferred Stock and convertible debenture. Cash Position, Going Concern and Recent Financing Activities We have prepared our consolidated financial statements assuming that we will continue as a going concern, which contemplates realization of assets and the satisfaction of liabilities in the normal course of business. As of December 31, 2010, we had an accumulated deficit of approximately $15,139,089 , negative cash flows from operations since inception, and expect to incur additional losses in the future as we continue to develop and grow our business. We have funded our losses primarily through the sale of common stock and warrants in private placements; borrowings from related parties and other investors; and revenue provided by our sponsorships and advertising, contracts, licensing arrangements, and tournaments. The further development of our business will require capital. At December 31, 2010, we had a working capital deficit (current assets less current liabilities) of $5,447,279 and $28,461 in cash. Our operating expenses will consume a material amount of our cash resources. We are still in the early stages of executing our business strategy. Our current cash levels, together with the cash flows we generate from operating activities, are not sufficient to enable us to execute our business strategy. We require additional financing to execute our business strategy and to satisfy our near-term working capital requirements. In the event that we cannot obtain additional funds on a timely basis or our operations do not generate sufficient cash flow, we may be forced to curtail or cease our activities, which would likely result in the loss to investors of all or a substantial portion of their investment. We are actively seeking to raise additional capital through the sale of shares of our capital stock to institutional investors and through strategic investments. If management deems necessary, we might also seek additional loans from related parties. However, there can be no assurance that we will be able to consummate any of these transactions, or that these transactions will be consummated on a timely basis or on terms favorable to us. 11 Discussion of Cash Flows We used cash of approximately $382,356 and $1,032,392 in our operating activities during the years ended December 31, 2010 and 2009, respectively. Cash used in operating activities relates primarily to funding net losses, partially offset by share-based payments of consulting and other expenses. We expect to use cash for operating activities in the foreseeable future as we continue our operating activities. Our investing activities used cash of $936 and $3,489 in the years ended December 31, 2010 and 2009, respectively for the purchase of equipment. Our financing activities provided cash of approximately $411,300 and $915,000 in the years ended December 31, 2010 and 2009, respectively.During the year ended December 31, 2010, we received $200,000 through the issuance of Series A preferred stock, $150,000 from the issuance of convertible debt, $65,000 from advances, and $6,300 as an advance from a related party.We paid $10,000 to a related party.During the year ended December 31, 2009, we received advances of $915,000 from a related party. Recent Financing Activities In February 2010, certain advances from our chairman of the board, which totaled $921,300, were replaced by a promissory note in the principal amount of $921,300, with a stated interest rate of 8% per annum. The note is convertible at the option of the holder at a conversion price of $0.02 per share. The note is payable within five (5) days after demand by holder. If the note is not paid upon demand, a default interest rate of 18% per annum applies. The obligations under this additional promissory note are secured pursuant to a security agreement, which grants to the Slitz Family Trust (of which John Slitz, Jr., our former Secretary and Chairman of the Board serves as trustee) a security interest in substantially all of our assets. In March 2010, we received an advance from Green Life in the amount of $50,000 under unspecified terms. In connection with the Green Life transactions described below, we agreed to amend Green Life and our understanding with respect to the advance and provide for terms, which were substantially similar to the terms specified under the transaction. On April 13, 2010, we entered into a securities purchase agreement with Green Life pursuant to which Green Life agreed to purchase 2,000 shares of our Series A convertible preferred stock, representing a controlling interest in our company, for an aggregate purchase price of $200,000 and a convertible debenture in the principal amount of $50,000, representing an amendment of the terms of the $50,000 advance previously received from Green Life in March 2010. The total investment was $250,000 and the transaction closed on April 14, 2010. On September 17, 2010, we entered into a convertible note and warrant purchase agreement pursuant to which we issued and sold to Inter-Mountain, seven secured convertible notes in the aggregate principal amount of $1,446,500 and a five-year warrant to purchase up to 19,047,619 shares of our common stock. The secured convertible notes are due on March 17, 2014, and bear interest at the rate of 6% per annum, payable upon maturity. The secured convertible notes are convertible into the our common stock at a conversion price equal to 70% of the closing bid price of the common stock for the three trading days with the lowest closing bids during the 20 trading days immediately preceding the conversion date.At December 31, 2010, the conversion rate was $0.012.The warrant has an exercise price equal to the lower of $1.00 or 70% of the closing bid price of the common stock for the three trading days with the lowest closing bids during the 20 trading days immediately preceding the exercise date. The Warrant may be exercised on a cashless basis. The secured convertible notes are secured by certain buyer trust deed notes issued by Inter-Mountain to us in the amount of $1,200,000 which bear interest at 5% per annum. We received net proceeds of $100,000, computed as follows: $1,446,500 less $131,500 in original issue discount, $15,000 in transaction expenses paid to Inter-Mountain, and $1,200,000 for the trust deed notes. Going Concern In our Annual Report on Form 10-K for the year ended December 31, 2010, our independent auditors included explanatory paragraphs in their reports relating to our consolidated financial statements for the years ended December 31, 2010 and 2009, which states that we have incurred negative cash flows from operations since inception, and expect to incur additional losses in the future and have a substantial accumulated deficit. These conditions give rise to substantial doubt about our ability to continue as a going concern. Our ability to expand operations and generate additional revenue and our ability to obtain additional funding will determine our ability to continue as a going concern. Our condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Summary We are dependent on existing cash resources and external sources of financing to meet our working capital needs. Current sources of liquidity are insufficient to provide for budgeted and anticipated working capital requirements. We will therefore be required to seek additional financing to satisfy our working capital requirements. No assurances can be given that such capital will be available to us on acceptable terms, if at all. In addition to equity financing and strategic investments, we may seek additional related party loans. If we are unable to obtain any such additional financing or if such financing cannot be obtained on terms acceptable to us, we may be required to delay or scale back our operations, including the development of our online game, which would adversely affect our ability to generate future revenues and may force us to curtail or cease our operating activities. 12 To attain profitable operations, management’s plan is to execute its strategy of (1) increasing the number of tournaments; (2) leveraging the existing tournament to generate ancillary revenue streams via Internet TV or other venues; (3) continuing the development of the online game; and (4) continuing to build sponsorship, advertising, and related revenue, including license fees related to the sale of branded merchandise. We will continue to be dependent on outside capital to fund our operations for the foreseeable future. Any financing we obtain may further dilute, or otherwise impair, the ownership interest of our current stockholders. If we fail to generate positive cash flows or fail to obtain additional capital when required, we could modify, delay, or abandon some or all of our plans. These factors, among others, raise substantial doubt about our ability to continue as a going concern. On August 13, 2010, Joseph Martinez resigned as our chief executive officer, chief financial officer, treasurer, and director; Joseph Slitz resigned as our chairman and director; James Tilton was elected our director and chief financial officer; and Patrick Brown was elected our chief executive officer and treasurer. In connection with the resignation of Mr. Martinez, we entered into an agreement of termination and release with Mr. Martinez, pursuant to which Mr. Martinez’s employment agreement was terminated, the parties provided mutual releases, the Company agreed to pay Mr. Martinez $15,000 in cash per month over a three-year period, and the Company issued Mr. Martinez a three-year note in the principal amount of $275,000. In connection with the resignation of Mr. Slitz, we entered into an agreement of termination and release with Mr. Slitz, pursuant to which Mr. Slitz’s consulting agreement was terminated, the Company agreed to pay Mr. Slitz $15,000 in cash per month over a three-year period, the Company agreed to issue Mr. Slitz $200,000 in stated value of preferred stock (with terms to be agreed upon by the parties), the parties agreed to amend and restate the amended and convertible promissory note, dated May 28, 2009, issued by the Company to The Slitz Family Trust (with terms to be agreed upon by the parties) and the Company’s obligations with respect to $270,000 owed to Mr. Slitz for serviced provided shall remain outstanding (which amount shall be reduced by the $15,000 in cash per month over three month the Company agreed to pay). Consolidated Results of Operations Year Ended December 31, Change $ % Sponsorship and advertising $ $ $ ) ) % Player entry fees - ) ) % Total revenue ) ) % Operating expenses: Cost of revenue - ) ) % Sales and marketing - ) ) % General and administrative ) ) % Total operating expenses ) ) % Gain (loss) from operations ) ) ) % Other income (expense): Interest and financing costs ) ) ) 264 % Interest income 3 588,767 % Change in fair value of warrant liability ) ) ) % Total other income (expense) 592 % Net loss $ ) $ ) $ ) % Comparison of the Year Ended December 31, 2010 to the Year Ended December 31, 2009 Revenue: We generate revenue primarily through a combination of (1) the sale of sponsorships and advertising in connection with our tournaments, (2) the license of our proprietary marks/brands, and (3) entry fees paid by the players entering our golf tournaments. During the year ended December 31, 2010, we generated $25,000 in revenues compared to $1,488,594 for the year ended December 31, 2009.Due to the lack of capital, we were unable to host our tournament during the second quarter of 2010 as we had hosted in the second quarter of 2009. 13 Cost of Revenue: Cost of revenue primarily consists of barter transactions, player payout (tournament prizes), media production costs, and other event costs. Cost of revenue decreased in the year ended December 31, 2010 compared to December 31, 2009. During the year ended December 31, 2010, we did not incur any costs related to a planned tournament. Sales and Marketing: Sales and marketing expense consists primarily of consulting, public relations, sales materials, and advertising.We did not incur any sales and marketing expenses during the year ended December 31, 2010 compared to the sales and marketing expenses of $66,845 during the year ended December 31, 2009. General and Administrative: General and administrative expense consists primarily of salaries and other personnel-related expenses to support our tournament operations, non-cash stock-based compensation for general and administrative personnel, professional fees (e.g., accounting and legal), corporate insurance, and facilities costs. General and administrative expenses decreased in the year ended December 31, 2010 compared to December 31, 2009 due to continued cost reductions in the current year. Interest and Financing Costs: Interest and financing costs increased $525,746 or264% in the year ended December 31, 2010 compared to 2009 due to the increase in convertible notes and the amortization of debt discounts associated with the convertible notes issued during the quarter.We recorded to interest and financing costs $285,699 related to the fair value of the warrants.In February 2010, we converted advances from a related party to a convertible note in the amount of $921,300 with an 8% interest rate.Also, in May, we issued a $50,000 convertible note with an interest rate of 8% and convertible at 50% of the closing price on the date of conversion, which we determined had a beneficial conversion feature with a value of $50,000.We also exchanged $200,000 of debt for a convertible note with similar terms to the $50,000 note, which we determined had a beneficial conversion feature with a value of $200,000. The increase is also due to the fair value of the warrants that were issued in conjunction with the convertible notes.During the year ended December 31, 2010, we amortized $227,526 of the debt discount which is recorded in “interest and financing costs” on the consolidated statements of operations. Change in Fair Value of Warrant Liability: The fair value of the derivative liability is revalued quarterly utilizing Black-Scholes valuation model computations with the increase or decrease in fair value being reported in the statement of operations as other income (expense). During the year ended December 31, 2010, the fair value increased $33,709 due to the increase in share price from $0.012 at December 31, 2019 to $0.016 at December 31, 2010.During the year ended December 31, 2009, the fair value decreased $92,045 due to the decrease in share price from $0.075 at December 31, 2008 to $0.012 at December 31, 2009. Contractual Obligations Our significant contractual obligations are as follows: Payments due by Period Less than One to Three to More Than One Year Three Years Five Years Five Years Total Convertible Notes Related Party $ $
